UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                          FILED
                                                                                      CLERK
                                                                           10/21/2019 2:08 pm
 UNITED STATES OF AMERICA,
                                                    Civil Action No.          U.S. DISTRICT COURT
                              Plaintiff,            18-CV-6581           EASTERN DISTRICT OF NEW YORK
               v.                                                             LONG ISLAND OFFICE

 CHARLES KAFEITI; INTERNATIONAL                     (Azrack, J.)
 SWEEPS REVENUE SERVICES, INC.;
 GOLDEN RESPONSE WORLDWIDE, INC.                    (Shields, M.J.)
 a/k/a INTERNATIONAL REVENUE
 BUREAU, NATIONAL AWARDS                            DEFAULT JUDGMENT AND
 COMMISSION;                                        PERMANENT INJUNCTION ORDER
 ANTHONY KAFEITI; FAIRMONT
 WEALTH RESOURCES, INC. a/k/a
 ROCKWELL ASSET PROCESSING;
 STEVEN DIAZ; SK INTERNATIONAL
 SYNDICATE, INC. a/k/a PERSHING
 GROUP, BILTMORE PARTNERS;
 DREW WILSON; BC0875430 a/k/a
 BERKSHIRE GLOBAL SERVICES;
 DENNIS HUNSAKER;
 DIGITAL MATRIX INTERNATIONAL,
 INC.;
 CARMINE MAIETTA;
 ELIZABETH MAIETTA;
 DAVID ANTHONY; and
 SIXEVOLUTION GMBH,
                              Defendants



        On November 19, 2018, the United States of America, by its attorney, Richard P.

Donoghue, United States Attorney for the Eastern District of New York, and John Vagelatos and

Seth Eichenholtz, Assistant United States Attorneys, and Jacqueline Blaesi-Freed, Trial Attorney

for the Department of Justice, having commenced this action against inter alia Dennis Hunsaker
and Digital Matrix International, Inc. (collectively, the "Defaulting Defendants"), by the filing of

a complaint and the issuance of summonses;

       This action being brought pursuant o 18 U.S.C. §          345, alleging inter alia that the

Defaulting Defendants were engaging in mail fraud by facilitating the sending of false and

misleading mail solicitations styled as individual notices that the recipient has won large sums

of money in a lotte1y or sweepstakes, and falsely informing recipients that they would receive

delive1y of the money in return for payment of a small delive1y or processing fee;

       The United States seeking inter alia pe1manent injunctive relief enjoining the Defaulting

Defendants from sending deceptive mailings;

       A copy of the complaint, tempora1y restraining order and order to show cause,

declaration of Tenence Sullivan, ce1iification pursuant to Fed. R. Civ. P. 65(b) (l)(B), and

memorandum of law in suppo1i of the United States ' motion for injunction relief having been

served on Dennis Hunsaker and Digital Matrix International, Inc. via overnight mail on

November 21 , 2018, and via personal service on November 30, 2018 and December 3, 2018,

respectively; and proof of service having been filed with the Office of the Clerk of the Comi;

       The Defaulting Defendants having failed to answer;

       The Clerk of the Comi having entered the Ce1iificate of Default on June, 28, 2019; and

       Upon the pleadings, papers, and proceedings herein to date;

       NOW, on motion of the United States of America, it is hereby

        ORDERED AND ADJUDGED that judgment by default be entered against the

Defaulting Defendants in favor of the United States pursuant to Fe

§, as follows:




                                                 2
                                  DEFINITIONS


A.    For the purposes of this Default Judgment and Order, the following definitions

      apply:

 i.   “Covered Materials” refers to any:

               a)    letters, advertisements, solicitations, or promotional materials that

                    contain any of the following content or characteristics:

                    1. any representation, direct or indirect, express or implied, that the

                       recipient has won, will win, is eligible to win, could win, or will

                       receive any cash, award, prize, or inheritance;

                    2. any offer of information regarding sweepstakes or lotteries;

                    3. any representation, direct or indirect, express or implied, that for

                       payment of a fee the payor will receive delivery of an item or one of

                       a number of items, when in reality the payor will receive nothing or

                       will receive delivery of a different item, irrespective of whether the

                       letters, advertisements, solicitations, or promotional materials

                       contain a disclaimer or statement that the recipient will or may

                       receive delivery of a different item;

                    4. any representation, direct or indirect, express or implied, that the

                       recipient of the solicitation was specifically selected to receive the

                       mailing based on a reason other than the fact that the recipient’s

                       name appears on a mailing list;

                    5. any representation, direct or indirect, express or implied, that the

                       communication is sent by a company, department, organization, or


                                          3
                   individual that (i) does not exist; (ii) is not registered with a

                   governmental entity as a trnde name; or (iii) is not registered with a

                   governmental entity as a "doing business as" name;

                6. any concealment or failme to reveal the names of the actual or

                   registered companies, organizations, businesses, or individuals

                   sending the solicitation; or

                7. any other materially false or misleading representations; or

           b)   envelopes, coITespondence, payments, or other materials sent m

                response to any letter, adve1iisement, solicitation, or promotional

                material described in Section Ai.a. supra.

11. "Lead Lists" refers to any compilation of personal info1mation-such as names,

   addresses, telephone numbers, email addresses, or other identifying info1mation-

   from individuals who have received or will receive any Covered Materials.

iii. "Caging services" refers to opening mail; entering or inputting data about

   individuals responding to such mail into a database or fo1warding such data;

   handling, f01warding, or depositing payments (including but not limited to

   cmTency, bank checks, ce1iified checks, money orders, or credit card charge

   authorizations) from responders; or handling or fo1warding any mail received

   from responders.

 iv. "Data" refers to identifying, or potentially identifying, info1mation about

   individuals, such as names, addresses, telephone numbers, or email addresses.

v. "Data services" refers to entering or inputting data into a database; facilitating the

   entering or inputting of data into a database; operating or maintaining a database



                                      4
                    that receives, collects, provides access to, or forwards data; or receiving, handling,

                    processing, or optimizing data.

                  vi. “Payment processing services” means handling, forwarding, transmitting, or

                    depositing payments, including but not limited to currency, bank checks, certified

                    checks, money orders, or credit card authorizations.

              vii. “Address” includes any post office box, private or commercial mailbox, or any

                    other address at which mail, mail matter, and packages are received.

              viii.     “Address used by the Defaulting Defendants” refers to any address rented,

                    leased, owned, or controlled (1) by the Defaulting Defendants, (2) on behalf of

                    the Defaulting Defendants, or (3) by a third party where the Defaulting

                    Defendants receive or has received mail, mail matter, or payments therefrom.

                                      PROHIBITED ACTIVITIES

       B.           The Defaulting Defendants, their agents, officers, employees, and successors, and

all other persons and entities in active concert or participation with them, are permanently

enjoined from:

             i.       opening or maintaining any address for the purposes of receiving Covered

                    Materials;

            ii.       distributing, mailing, or receiving any Covered Materials;

        iii.          handling or processing any Covered Materials;

         iv.          disclosing, using, benefiting from, trading, selling, offering for sale, leasing,

                    or offering for lease any Lead Lists;

            v.        performing or engaging in caging services on any Covered Materials;


        vi.           performing or engaging in data services on data acquired from Covered

                    Materials
                                                      5
                 or data that will be used to mail Covered Materials;

        vii.     providing or mailing fulfillment items or services related to Covered Materials;

       viii.      performing or engaging in payment processing services on mail or payments

                 contained in or received in response to any Covered Materials; or

        ix.      acting as a consultant, by providing, whether compensated or uncompensated, any

                 advice, guidance, education, instruction, or services, for any person engaged in

                 any of the conduct described in Paragraph B.i.- viii., supra.

            x.   destroying, deleting, removing, or transferring any and all business, financial,

                 accounting, and other records concerning Defaulting Defendants’ operations and

                 the operations of any other corporate entity owned or controlled, in whole or in

                 part, by any Defaulting Defendant, except as permitted by Paragraph D of this

                 Order.

                                 COMPLIANCE MONITORING

       C.        For a period of five (5) years after the date of entry of this Default Judgment and

Order, Defaulting Defendants must create and maintain a compliance file for each mailing

campaign that uses any of a Defaulting Defendant’s data services. Prior to performing any data

services for any mailing campaign, the Defaulting Defendant must obtain, review, and place in the

compliance file a copy of the mailing to be sent as part of the campaign. The mailing piece must

be signed and dated by an executive officer of Defaulting Defendant DMI, who shall receive a

copy of this Default Order prior to performing the role outlined in this paragraph, or by Defaulting

Defendant Hunsaker. The Defaulting Defendant must also direct that for each mailing campaign

for which a Defaulting Defendant provides data services, the Defaulting Defendant receive a copy

of each mailing in the same manner and means as the mailing campaign’s recipients. The mailing



                                                   6
must be reviewed by an executive officer of Defaulting Defendant DMI, who shall receive a copy

of this Default Order prior to performing the role outlined in this paragraph, or by Defaulting

Defendant Hunsaker. Defaulting Defendant Hunsaker or the executive officer must sign and date

the mailing piece and place it in the compliance file. The compliance file must be maintained and

stored in the Defaulting Defendant’s principal place of business for the five (5)-year period.

            RETENTION OF CUSTOMER LISTS AND COVERED MATERIALS

       D.       Within fourteen (14) days of entry of this Default Judgment and Order, the

Defaulting Defendants shall provide to counsel of record for the United States in this matter all

copies of (1) any Lead Lists, and (2) any Covered Materials that are currently in their possession,

custody, or control. The Defaulting Defendants shall not retain in their possession or control any

copies of such Lead Lists or Covered Materials. The Defaulting Defendants shall certify that they

no longer have Covered Materials or Lead Lists in their possession or control, other than such

copies in the possession of the Defaulting Defendants’ legal counsel to be utilized in connection

with the defense of a potential governmental enforcement action.

       E.       Within fourteen (14) days of entry of this Default Judgment and Order, the

Defaulting Defendants shall direct any third parties that have custody of the Defaulting

Defendants’ Lead Lists and Covered Materials to provide all copies of such materials to counsel

of record for the United States in this matter and not to retain any copies of such materials in the

third party’s possession, custody, or control, provided however that these third parties may also

provide a copy of such Lead Lists and Covered Materials to their own counsel.

       F.       Within fourteen (14) days of entry of this Default Judgment and Order, the

Defaulting Defendants shall disclose to the United States any addresses, whether foreign or

domestic, used by the Defaulting Defendants that receives or has received Covered Materials.



                                                 7
The disclosure shall also include the date any address used by the Defaulting Defendants was

rented, leased, owned, or controlled by, or on behalf of, the Defaulting Defendants or a third

party and the date the ownership, lease, rental agreement, or control was terminated.

          G.   The Defaulting Defendants shall provide the written notices and disclosures

required by Paragraphs D, E, and F, supra, to the counsel of record for the United States via a

certification in the form attached here as Exhibit A, sworn under penalty of perjury before a local

notary.

          H.   Within twenty-one (21) days after the entry of this Default Judgment and Order,

the Defaulting Defendants shall provide copies of this Default Judgment and Order to all direct

mailers, list brokers, data managers, printer/distributors, mailing houses, caging services,

payment processors, commercial mail receiving agencies, couriers, and mail shippers with whom

they have done business since November 19, 2017 regarding any Covered Materials. The

Defaulting Defendants shall inform these individuals and/or entities that they are subject to this

Default Judgment and Order as an entity in active concert or participation with the Defaulting

Defendants. Within twenty-eight (28) days after entry of this Default Judgment and Order, the

Defaulting Defendants shall provide proof of such notice to the Court and the United States. The

proof of notice shall include (1) the name and addresses of the entities and/or individuals to

whom the notice was sent, (2) how the notice was sent, (3) when the notice was sent, and (4) a

true and correct copy of the communication informing these individuals/entities that they are

subject to this Default Judgment and Order as an entity in active concert or participation with the

Defaulting Defendants and any other communication accompanying the transmission.




                                                8
                       AUTHORIZATION TO DETAIN AND OPEN MAIL

       I.         The United States Postal Service and United States Customs and Border Control

are authorized to detain:

             i.   all mail, mail matter, or packages that contain or consist of Covered Materials

                  addressed to any address used by the Defaulting Defendant, their agents, officers,

                  or employees, or any other persons or entities in active concert or participation

                  with them;

            ii.   all mail, mail matter, or packages that contain or consist of Covered Materials that

                  the Defaulting Defendants, their agents, officers or employees, or any other

                  persons or entities in active concert or participation with them introduced into U.S.

                  interstate or foreign commerce; and

        iii.      all mail, mail matter, or packages that contain or consist of Covered Materials for

                  which the Defaulting Defendants have performed, or intend to perform, any activity

                  prohibited by Paragraph B.i-ix.

       J.         The United States Postal Inspection Service is authorized to open any and all mail,

mail matter, or packages detained by the United States Postal Inspection Service and United States

Customs and Border Control pursuant to any order of this Court in this matter. The United States

Postal Inspection Service shall return any currency, bearer instruments (including but not limited

to money orders and travelers checks), and any personal effects that can be positively identified

with its sender contained in any mail opened pursuant to this Paragraph. This return shall include

a letter from the United States Postal Inspection Service notifying the sender of the disposition of

this matter. The United States Postal Inspection Service is authorized to destroy any and all




                                                    9
remaining detained mail (including but not limited to envelopes, order forms, correspondence,

personal checks, and payment card information (PCI)).

               DEFAULT JUDGMENT AND ORDER ACKNOWLEDGEMENT

       K.      Within seven (7) days after entry of this Default Judgment and Order, the

Defaulting Defendants are ordered to submit to the United States a written acknowledgment of

this Default Judgment and Order sworn under penalty of perjury.

               PROCEDURE FOR SUBMISSIONS TO THE UNITED STATES

       L.      Unless otherwise directed by a representative of the Consumer Protection Branch,

Civil Division, Department of Justice, in writing, all submissions to the United States must be sent

via overnight delivery with signatures required upon recipient to the following address: Director,

Consumer Protection Branch, United States Department of Justice, 450 Fifth Street, NW, Suite

6400 South, Washington, D.C. 20001. The submission must include a cover letter with a subject

line of “United States v. Kafeiti et. al, 18-CV-6581 (E.D.N.Y.).”

                               RETENTION OF JURISDICTION

       M.       This Court retains jurisdiction over this matter for construction, modification, or

enforcement of this Default Judgment and Order and for the purpose of granting such additional

relief as may be necessary and appropriate.



SO ORDERED THIS 21st day of October, 2019




   /s/ (JMA)
HONORABLE JOAN M. AZRACK
UNITED STATES DISTRICT JUDGE


                                                10
Exhibit A
                                           Certification

I, _ _ _ _ _ _ _ _ _ _, hereby declare as follows:

       Pursuant to Paragraph G of the Default Judgment and Permanent Injunction Order
Pursuant to Fed. R. Civ. P. 55 on October 11, 2019 (the " Default Judgment and Order") in
United Statesv. Kafeiti, et al., Civ. No. 18-6581 (JMA)(AYS) (E.D.N.Y.),

I certify as follows (check all that apply):



--
       No Lists or Covered Materials in Possession or Control. As of the date of the Default
Judgment and Order, I did not have in my possession or control any Covered Materials, as
defined in the Default Judgment and Order, or any mailing lists of any type compiled from
recipients who have responded to any Covered Materials.

_ _ Lists Provided to Legal Counsel. Pursuant to the Default Judgment, I have provided
to my legal counsel all Covered Materials and all lists of any type compiled from recipients
who have responded to any Covered Materials.

_ _ Requests to Third Parties. On the dates and in the manner listed below, I instructed
the individuals identified below to provide to my legal counsel all Covered Materials and all
lists of any type compiled from recipients who have responded to any Covered Materials, to
the extent such individual has or had any such lists in his or her possession, and not to retain
copies of any such materials or lists. I indicate below whether the individual, as of the date of
this certification, has confirmed that he or she has complied with this directive and the date of
such confirmation.


     Name of Third Party
  (name of corporate entity, if
    aoolicable, and address)      Communication of Instruction             Response
Name of entity/individual         Date:                          □ Confhmed lists and Covered
contacted:                                                       Materials provided to legal
                                                                 counsel for
Address:                          Manner (e.g. , phone, mail,
                                  email):                        Name of individual responding:

                                                                 Date of confnmation:

                                                                 Manner communicated (e.g.,
                                                                 phone, mail, email):

                                                                               or

                                                                 □ No response received within
                                                                 five business days


                                               1 of3
 Name of entity/individual       Date:                           □ Confhmed lists and Covered
 contacted:                                                      Materials provided to legal
                                                                 counsel for
 Address:                        Manner (e.g. , phone, mail,
                                 email):                        Name of individual responding:

                                                                 Date of confnmation:

                                                                 Manner communicated (e.g.,
                                                                 phone email):

                                                                              or

                                                                □    No response received
                                                                 within five business days

(Attach additional sheets if necessa1y)

Pursuant to Paragraph G of the Consent Decree and Final Judgment, I certify as follows (check
all that apply):

_ _ No Foreign or Domestic Post Office Boxes, Private or Commercial Mail Boxes, or
other Addresses to Disclose. I have never rented, leased, owned, controlled, or had another
individual or entity rent, lease, own, or control on my behalf any foreign or domestic post
office box, private or commercial mail box, or address in order to receive responses to Covered
Materials.

_ _ Foreign or Domestic Post Office Boxes, Private or Commercial Mail Boxes, or
other Addresses. As indicated below, I have rented, leased, owned, controlled, or had another
individual or entity rent, own, lease, or control on my behalf the following foreign or domestic
post office boxes, private mail boxes, or addresses in order to receive responses to Covered
Materials.

                                                      Individual or
    Post Office Box,          Individual or Entity Entity on Whose
       Private or            That Rented, Leased, Behalf the Box or Time Period Box
    Commercial Mail          Owned or Controlled      Address Was     or Address Was
    Box, or Address              Box or Address             Held           in Use
 Address of post office      Name of               Name of           Month and year
 box, private or             entity/individual:    entity/individual box or address
 commercial mail box,                                                was opened and
                             Address:              Address:
 or address                                                          closed




                                              2 of3
 Address of post office    Name of                        Name of               Month and year
 box, private or           entity/individual:             entity/individual :   box or address
 commercial mail box,                                                           was opened and
                           Address:                       Address:
 or address                                                                     closed




I declare under penalty of perjury under the laws of the United States that the foregoing is true
and correct.


Dated _________, and executed at __________.


______________________
Signature

______________________
Typed or Printed Name and Title



On the _____ day of ____________ in the year 2019, before me, the undersigned notary
public, personally appeared _________________________, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the individual, or the person
upon behalf of which the individual acted, executed the instrument.



           I
Notary Public




                                                I3 of 3
